DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 7/13/2020. The Examiner notes claims 1-8 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 4-5, & 8 
The claims contains the trademark/trade name Mylar.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a heat-reflective aluminum film coated fiber glass fabric or cloth and, accordingly, the identification/description is indefinite.
All dependent claims are similarly rejected.
Regarding claim 1 & 5
The claim states "the poly backing". It is unclear what this limitation is. Is it some form of polymer, polyester, polyethene, etc.? The specification gives not addition guidance. For examining purposes, the limitation will be interpreted as being removed. 
All dependent claims are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahrens (US 20190223572 A1), hereinafter Ahrens.
Regarding claim 1. Ahrens discloses an article of manufacture for a hairbrush [Fig 11A], the article comprises: a brush head [Fig 11A; 11]; a mylar layered aluminum material [Fig 11A; ¶39-¶40; 15 & 200 form a mylar layered aluminum material as " heat-reflective aluminum film coated fiber glass fabric or cloth" is mylar] coupled to the brush head about a first side [Fig 11A]; and a cushion layer [13] adhesively attached between the brush head and the mylar layered aluminum material [Fig 11A; ¶30 & ¶40; 15 & 200 are coupled to 13 which is then coupled to 11]; wherein the mylar-layered aluminum material along with the rubbing effect creates a reaction to the hair causing it to lay down [Fig 11A; the structure of 15, 200, 13, & 11 when rubbed against hair will create a reaction to the hair causing it to lay down].

Regarding claim 2. Ahrens discloses the article of manufacture according to claim 1, wherein the article further comprises a handle coupled on one end of the brush head for holding by the user [Fig 4D; has a handle connected to the brush head with 15].

Regarding claim 3. Ahrens discloses the article of manufacture according to claim 1, wherein the article further comprises a hand glove attached to the brush head for holding [¶38; 11 can be formed of a soft material that can be attached to a user's hand (i.e. be a glove over the user hand)].

Regarding claim 4. Ahrens discloses the article of manufacture according to claim 2, wherein the brush head comprises a set of hairbrush bristles coupled to a second side of the brush head opposite the mylar layered material [Fig 4D; the bristles are on the opposite side of 11 (brush head) from 15].

Regarding claim 8. Ahrens discloses the article of manufacture according to claim 3, wherein brush head glove is the size of a user hand having the mylar-layered aluminum material adhesively attached to the palm side of the glove [¶38; 11 is soft material that is placed over a user's hand (i.e. size of a user hand) and 15 & 200 are on the palm side to be applied to the hair via the user's hand moving the brush head over the hair].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens (US 20190223572 A1).
Regarding claim 5. Ahrens discloses the article of manufacture according to claim 1, but does not teach wherein the mylar material is a 2 mil grade thick.
However it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the mylar material by Ahrens as modified to be a 2 mil grade thick; since pursuant of MPEP 2144.04-IV-A, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant case, the device of Ahrens would not operate differently with the claimed thickness and since the thickness is intended to prevent puncture and tearing the device would function appropriately have the claimed thickness.  Further, Applicant places no criticality on the thickness claimed, indicating simply that fore the thickness it has not been determined if there is a maximum or minimum to be useful (Specification ¶17).

Regarding claim 6. Ahrens discloses the article of manufacture according to claim 1, but does not teach wherein the brush head is 5.5" x 3" x 1.5" in size.
However it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the brush head by Ahrens as modified to be 5.5" x 3" x 1.5" in size; since pursuant of MPEP 2144.04-IV-A, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant case, the device of Ahrens would not operate differently with the claimed dimensions and since the dimensions are intended to be a square brush head the device would function appropriately have the claimed dimensions, see Fig 4C, 6, & 11A (i.e. square brush shapes).  

Regarding claim 7. Ahrens discloses the article of manufacture according to claim 2, but does not teach wherein the handle is 9" x 2.38" x 1.15" in size.
However it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the handle by Ahrens as modified to be 9" x 2.38" x 1.15" in size; since pursuant of MPEP 2144.04-IV-A, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant case, the device of Ahrens would not operate differently with the claimed dimensions and since the dimensions are intended to be a standard long handle, see Applicant's specification ¶22, the device would function appropriately having the claimed dimensions, see Fig 4A-4D, , 6, & 11A (i.e. square brush shapes).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fasse (US 20110265807 A1) discloses a hairbrush with Mylar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723